Citation Nr: 1758937	
Decision Date: 12/19/17    Archive Date: 12/28/17

DOCKET NO.  09-27 421	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for a psychiatric disability, to include obsessive compulsive disorder (OCD), and depression.

2.  Entitlement to service connection for a left knee disability, to include as secondary to service-connected right knee disability.

3.  Entitlement to an initial rating in excess of 10 percent for a lumbar spine disability.  

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Jan Dils, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The Veteran served on active duty from October 1981 to February 1982, December 1982 to August 1983, February 1986 to May 1986, March 2003 to November 2003, and December 2004 to April 2006. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  Jurisdiction of the claim was subsequently transferred to Huntington, West Virginia.  The Veteran testified before the undersigned at a March 2011 hearing.  A transcript of that hearing is of record.

The Board remanded the claim in September 2011 for further development.  In light of the medical examination conducted, and the further adjudicatory actions taken by the RO, the Board finds that there has been substantial compliance with the remand requests.  Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008); Dyment v. West, 13 Vet. App. 141 (1999).  

The issues of entitlement to service connection for a left knee disability and entitlement to TDIU are REMANDED to the Agency of Original Jurisdiction.


FINDINGS OF FACT

1.  Resolving reasonable doubt in the Veteran's favor, the evidence supports a finding that the Veteran has a psychiatric disability that is related to service.

2.  Prior to June 1, 2009, the Veteran's lumbar spine disability was manifested in thoracolumbar spine forward flexion of greater than 60 degrees, but not greater than 85 degrees.

3.  As of June 1, 2009, the Veteran's lumbar spine disability manifested in abnormal gait due to guarding.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a psychiatric disability, to include OCD, have been met.  38 U.S.C. §§ 1101, 1110, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 4.125 (2017).

2.  Prior to June 1, 2009, the criteria for entitlement to a rating in excess of 10 percent for a lumbar spine disability have not been met.  38 U.S.C. §§ 1155, 5107(b) (2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5239 (2017).

3.  As of June 1, 2009, the criteria for entitlement to a rating of 20 percent, but not higher, for a lumbar spine disability have been met.  38 U.S.C. §§ 1155, 5107(b) (2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5239 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the claims file.  While the Board must provide reasons and bases supporting a decision, there is no need to discuss, in detail, the evidence submitted by or on behalf of the Veteran.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence of record.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed.  Timberlake v. Gober, 14 Vet. App. 122 (2000).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not given to each piece of evidence contained in the record.  Every item of evidence does not have the same probative value.  When the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist

VA has a duty to notify a Veteran of the information and evidence necessary to substantiate a claim for VA benefits.  38 U.S.C. §§ 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017).  VA also has a duty to assist Veterans in the development of claims.  38 U.S.C. §§ 5103, 5103A (2012).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C. § 5103(a) (2012); 38 C.F.R. § 3.159(b) (2017); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will to provide; and (3) that the claimant is expected to provide.  The notice should be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The notice requirements apply to all five elements of a service-connection claim, including:  (1) Veteran status; (2) existence of a disability; (3) a connection between service and the disability; (4) degree of disability; and (5) effective date of the disability.  The notice should include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The notification requirements were met in correspondence to the Veteran dated in May 2006 and June 2008.

The Board also finds that VA's duty to assist has been satisfied.  VA has done everything reasonably possible to assist the Veteran with respect to the claim.  38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159(c) (2017).  The service medical records have been associated with the claims file.  All identified and available treatment records have been secured, which includes VA examinations and VA and private health records.

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  When VA provides an examination, that examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007). 

The Veteran was provided with multiple VA examinations, most recently in December 2012.  The examiners reviewed the claims file and past medical history, and made appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The Board concludes that the VA examination reports are adequate for the purpose of making a decision on the claims.  38 C.F.R. § 4.2 (2017); Barr v. Nicholson, 21 Vet. App. 303 (2007). 

The Board is satisfied that all relevant facts have been adequately developed to the extent possible and that no further assistance is required to comply with the duty to assist.  Accordingly, the Board will proceed with a decision.

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303 (2017).  To establish a service connection for a disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

A Veteran need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 519 (1996).

The Veteran contends that a psychiatric disability, specifically OCD, manifested in service when she was required to reside in quarters described as filthy and dark.  At a March 2011 hearing, the Veteran testified that her housing in December 2004 was so filthy, she felt like dirt was crawling on her.  She stated she could not sleep at that time due to the living conditions, and believed her psychiatric symptoms began as a result of her inability to sleep.  The Veteran reported she began obsessing over keeping everything clean.

Service medical records dated in January 2005 indicate the Veteran was unable to sleep.  In November 2005 service medical records, the problems listed included acute reaction to stress and insomnia.  The records also showed the Veteran had been prescribed an antidepressant.  The Board notes that service medical records from December 2004 do not indicate the Veteran was taking a medication for psychiatric symptoms, including an antidepressant.  

At an August 2006 VA examination, the Veteran reported that the psychiatric symptoms began in December 2004.  She reported symptoms including sleep impairment, nightmares, depressed mood, anxiety, excessive weight gain, and moodiness.  The examiner diagnosed OCD based on the Veteran's reports of perpetual cleaning up.

At an April 2009 VA examination, the Veteran reported that she began compulsively cleaning, ordering, and rearranging items in 2004 after re-deployment, when her living conditions were dark, rat and roach infested, had mold in the windows, and had an odor.  She stated she became increasingly controlling after her deployment in 2006.  The examiner noted a diagnosis of OCD, but could not provide an opinion regarding aggravation of OCD by service without resorting to speculation.  The examiner stated that the Veteran had periods of service that preceded the first documentation of OCD, but that the records did not provide details of the Veteran's clinical presentation at that time.  Because the records did not discuss etiology or onset at the time of documentation, the examiner stated the Veteran could have developed symptoms during prior service or prior to any service.  The examiner noted that the Veteran did not report any functional impairment due to psychiatric symptoms prior to service in 2003.  

At a December 2012 VA examination, the Veteran reported that she believed sleep impairment, which began in December 2004, was the root of all of her psychiatric symptoms.  The Veteran also reported that while she had always been neat, the symptoms of OCD began in service in December 2004, and had persisted since that time.  The examiner opined that based on the evidence of record, it was at least as likely as not that the diagnosed OCD was etiologically related to treatment for insomnia in service.  The examiner explained that service medical records showed treatment for insomnia and a diagnosis of unspecified acute reaction to stress during service.  The examiner further stated that the Veteran had reported that psychiatric symptoms, specifically her need to clean, escalated in severity in response to unclean living quarters in service.  The examiner stated that it appeared that the stress associated with living in what the Veteran deemed unsatisfactory quarters increased the severity of any psychiatric symptoms during deployment.  

The Board recognizes that there is some evidence which suggests that the Veteran had a psychiatric disability that pre-existed some periods of active service.  Specifically, medical records while the Veteran was not in active service dated in February 2000 show complaints of insomnia and low energy.  The examiner diagnosed possible OCD, depression, and anxiety, and prescribed the Veteran an anti-depressant.

Every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by that service.  38 U.S.C. § 1111 (2012).

An in-processing examination conducted prior to the period of service that began in December 2004 found that the Veteran was psychiatrically normal.  The Veteran reported no health problems except for migraines.  Therefore, she is presumed to have been sound upon entrance.  In order to rebut that presumption of soundness, the evidence must include clear and unmistakable evidence of a preexisting condition, and clear and unmistakable evidence that the pre-existing condition was not aggravated by service.  The clear and unmistakable standard is an onerous one consisting of evidence that is undebatable.  Cotant v. Principi, 17 Vet. App. 116 (2003); Vanerson v. West, 12 Vet. App. 254 (1999).

In this case, there is debate as to the existence of a psychiatric disability prior to service.  While the evidence shows possible psychiatric treatment prior to the active period beginning in December 2004, there is not clear and unmistakable evidence that the Veteran had a psychiatric disability prior to re-entry that did not occur during prior periods of service.  Notably, the April 2009 VA examiner could not provide an opinion regarding the existence of OCD prior to service or any possible aggravation of pre-existing OCD without resorting to speculation because the record was unclear as to the etiology or onset of any psychiatric disability.  The examiner specifically stated that while it appeared that the Veteran first sought treatment for psychiatric symptoms prior to her last period of active duty, it was entirely possible that those symptoms first manifested in an earlier period of active service.  Therefore, the Board finds that the clear and unmistakable standard has not been met, and for the purposes of the present claim, the Veteran is presumed to have been of sound psychiatric condition at the time she entered each period of active service.

The Board finds that entitlement to service connection for a psychiatric disability, to include OCD, is warranted.  While there is conflicting medical evidence that weighs both for and against a claim for service connection for a psychiatric disability, the Board finds that there is competent evidence to support the claim that current OCD had its onset in service.  While the April 2009 VA examiner was unable to provide an opinion without resorting to speculation, the December 2012 VA examiner explicitly opined that the diagnosed OCD was at least as likely as not etiologically related to treatment of insomnia in service.  When there are two conflicting opinions and the evidence is in relative equipoise, reasonable doubt is resolved in favor of the Veteran.  38 U.S.C. § 5107(b) (2012); 38 C.F.R. § 3.102 (2017).

Accordingly, resolving all reasonable doubt in favor of the Veteran, the Board finds that a psychiatric disability, including diagnosed OCD, is related to service.  Therefore, service connection for a psychiatric disability must be granted.  38 C.F.R. § 3.102 (2017).

Increased Rating

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2017).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during service and the residual conditions in civil occupations.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.321(a), 4.1 (2017). 

The determination of whether an increased rating is warranted is based on review of the entire evidence of record and the application of all pertinent regulations. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2017). 

The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C. § 5107 (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In regard to rating claims involving the musculoskeletal system, a finding of dysfunction due to pain must be supported by, among other things, adequate pathology.  38 C.F.R. § 4.40 (2017).  The factors of disability reside in reductions of normal excursion of movements in different planes and ratings should consider (a) less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.), (b) more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.), (c) weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.), (d) excess fatigability, (e) incoordination or impaired ability to execute skilled movements smoothly, and (f) pain on movement, swelling, deformity or atrophy of disuse and instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing.  38 C.F.R. § 4.45 (2017).

Functional loss due to pain is to be rated at the same level as the functional loss when flexion is impeded.  Schafrath v. Derwinski, 1Vet. App. 589 (1993).  Pain itself does not rise to the level of functional loss as contemplated by VA regulations, but pain may result in functional loss if it limits the ability to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995).

The Veteran's lumbar spine disability is rated under the General Rating Formula for Diseases and Injuries of the Spine for Diagnostic Codes 5235 to 5243.  Diagnostic Code 5243 provides that intervertebral disc syndrome (IVDS) is to be rated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher rating when all disabilities are combined under 38 C.F.R. § 4.25 (2017). 

The General Rating Formula for Diseases and Injuries of the Spine provides that a 10 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, the combined range of motion of the cervical spine greater than 120 degrees, but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in an abnormal gait or abnormal spinal contour.  A 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is assigned for forward flexion of the thoracolumbar spine of 30 degrees or less, or for favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is awarded for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine (2017).

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  The rater is to round each range of motion measurement to the nearest five degrees.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Notes (2), (4) (2017).

For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (0 degrees) always represents favorable ankylosis.  The rater is to round each range of motion measurement to the nearest five degrees.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (5) (2017).

Disability of the thoracolumbar and cervical spine segments are to be rated separately, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  The rater is to round each range of motion measurement to the nearest five degrees.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (6) (2017).

The criteria are applied with and without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  38 C.F.R. § 4.71a (2017).  Any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be rated separately under an appropriate Diagnostic Code.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1) (2017).

In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion.  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted. 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (3) (2017).

The present claim for increased rating was filed by the Veteran in May 2006.  The Appellant contends that the rating for a service-connected lumbar spine disability does not adequately compensate the severity of the disability.  

At an August 2006 VA examination, the Veteran reported burning, aching pain in the lower back.  The pain traveled up to the lower thoracic spine, and down to the gluteal region.  The Veteran also reported weakness in the back, and feeling as though her back could not support her weight.  The Veteran could not sit at times due to the pain, and could not walk or stand for long periods of time.  The Veteran stated that the back disability did not cause incapacitation.  An examination of the thoracolumbar spine found forward flexion to 90 degrees, extension to 10 degrees, right lateral flexion to 30 degree, left lateral flexion to 20 degrees, right lateral rotation to 30 degrees, and left lateral rotation to 30 degrees.  There was objective evidence of pain on active range of motion.  The examiner noted additional limitation of range of motion of 10 degrees after repetitive use due to pain.  There was no evidence of additional limitation due to fatigue, weakness, lack of endurance, or incoordination.  Tenderness was present at the lumbar paravertebrals bilaterally.  There was no evidence of muscle spasm, ankylosis or invertebral disc syndrome.  X-rays were within normal limits.  The examiner diagnosed lumbar strain.  

At a January 2008 VA examination, the Veteran reported burning, aching pain and weakness in the lower back.  An examination of the thoracolumbar spine found forward flexion to 82 degrees, extension to 30 degrees, right lateral flexion to 30 degrees, left lateral flexion to 30 degrees, right lateral rotation to 30 degrees, and left lateral rotation to 30 degrees.  There was objective evidence of pain on active motion.  Joint function of the spine was additionally limited by pain after repetitive use.  There was no additional limitation due to fatigue, weakness, lack of endurance, or incoordination.  There was no additional limitation in range of motion after repetitive use.  The examiner noted abnormal posture, but gait was within normal limits.  Tenderness to palpation was noted in the low back.  There was no evidence of muscle spasm, ankylosis, or invertebral disc syndrome.  X-rays showed degenerative arthritis, and spondylolisthesis at L5-S1, associated with degenerative changes.  The examiner diagnosed degenerative disc disease with grade 1 spondylolisthesis.  

At a June 2009 VA examination, the Veteran reported constant pain in the lower back.  The Veteran had difficulty sleeping at night due to the pain.  The Veteran also reported she had to reduce the number of hours she worked due to back pain.  An examination of the thoracolumbar spine found forward flexion to 75 degrees, extension to 25 degrees, right lateral flexion to 25 degrees left lateral flexion to 25 degrees, right lateral rotation to 25 degrees, and left lateral rotation to 25 degrees.  There was objective evidence of pain on active range of motion, and evidence of pain after repetitive use.  There were no additional limitations after three repetitions.  The examiner noted normal posture, but abnormal gait, specifically poor propulsion.  Guarding and tenderness was noted at the thoracic sacrospinals.  There was no atrophy, spasm, weakness, or ankylosis.  X-rays showed limited degenerative changes, and minimal spondylolisthesis at L5-S1.  The examiner diagnosed degenerative joint disease of the lumbar spine.  

At a December 2012 VA examination, the Veteran reported daily pain in the back.  An examination of the thoracolumbar spine found forward flexion to 65 degrees, extension to 20 degrees, right lateral flexion to 30 degrees, left lateral flexion to 30 degrees, right lateral rotation to 30 degrees, and left lateral rotation to 30 degrees.  There was objective evidence of pain on active range of motion.  Three repetitions of movement were performed, after which there was no additional loss of range of motion.  The examiner noted that the impairment of repetitive use included less movement than normal, excess fatigability, pain on movement, instability of station, and disturbance of locomotion.  There was interference with sitting, standing, and weight bearing.  There was no localized tenderness or pain to palpation, guarding, muscle atrophy or neurologic abnormalities noted.  Imaging documented arthritis.  The examiner diagnosed degenerative disc disease of the lumbar spine.  

The Board finds that a rating in excess of 10 percent for lumbosacral strain is not warranted prior to June 1, 2009.  VA examinations show that the lumbar spine disability prior to June 1, 2009, manifested in forward flexion of greater than 30 degrees, but less than 85 degrees.  The Veteran's reports of pain and functional loss were adequately considered by the VA examination reports and findings of motion limitation.  There is no evidence of unfavorable ankylosis of the entire thoracolumbar spine, even considering other functionally limiting factors.  Therefore, a rating in excess of 10 percent prior to June 1, 2009 is not warranted.  

Resolving all reasonable doubt in favor of the Veteran, the Board finds that a rating of 20 percent, but not higher, is warranted as of June 1, 2009.  While the VA examination conducted on June 1, 2009, noted forward flexion to 75 degrees, the examiner noted guarding at the thoracic sacrospinal muscles, and an abnormal gait.  At the December 2012 VA examination, the examiner found functional loss due to pain after repetitive movement including less movement than normal, excess fatigability, and instability.  The Board finds that the lumbar spine disability on and after June 1, 2009, more nearly approximates the rating criteria for a 20 percent rating.  However, the preponderance of the evidence is against a finding that any higher rating is warranted as of June 1, 2009, as there is no evidence of ankylosis, and forward flexion of the lumbar spine is not 30 degrees or less.  Functional limitation due to pain does not more nearly approximate the criteria for a 30 percent rating.

The Board has considered whether the application of another diagnostic code may enable a higher rating, including Diagnostic Code 5003 for degenerative arthritis.  However, after review, the Board finds that no other diagnostic code provides for a higher or separate rating.  38 C.F.R. §§ 4.3, 4.7, 4.71(a) (2017).  Further, there is no evidence of incapacitating episodes resulting from intervertebral disc syndrome, and thus a higher rating cannot be assigned using the criteria for rating intervertebral disc syndrome.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2017).

In making a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which is found to be persuasive or unpersuasive, and provide the reasons for the rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36 (1994); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The Veteran was competent to report symptoms, such as pain, because that required only personal knowledge as it came to her through her senses.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, the objective evidence does not demonstrate symptoms that more nearly approximate a higher rating under the schedule of ratings for the musculoskeletal system during the appeal period.

Accordingly, the Board finds that the preponderance of the evidence is against the assignment of a rating in excess of 10 percent for a lumbar spine disability prior to June 1, 2009.  However, resolving reasonable doubt in favor of the Veteran, a 20 percent rating, but not higher, is warranted as of June 1, 2009, but not earlier.  The Board finds that the preponderance of the evidence is against the assignment of any higher ratings.  38 U.S.C. § 5107(b) (2012); 38 C.F.R. § 3.102 (2017). Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a psychiatric disability, diagnosed as OCD, is granted.

Entitlement to a rating in excess of 10 percent for a lumbar spine disability prior to June 1, 2009, is denied.

Entitlement to a rating of 20 percent, but not higher, for a lumbar spine disability as of June 1, 2009, but not earlier, is granted.


REMAND

The Board finds that further evidentiary development is necessary before the Board can adjudicate the claims for entitlement to service connection for a left knee disability, and entitlement to TDIU.

Regarding the left knee, the Veteran submitted a timely November 2016 notice of disagreement with a May 2016 decision denying service connection for a left knee disability.  No statement of the case addressing that claim has been issued.  Therefore, the Board is required to remand the claims for issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).

Regarding TDIU, the Veteran has asserted in multiple statements, including at the March 2011 hearing, that she can no longer work due to service-connected disabilities, specifically the lumbar spine disability.  The Board finds that the issue of entitlement to a total rating for compensation purposes based on individual unemployability due to service-connected disabilities has been raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Further, the Veteran has now been service-connected for a psychiatric disability, and there is a claim pending for service connection for a left knee disability.  Therefore, remand is necessary to obtain a medical opinion regarding the impact of all service-connected disabilities on the Veteran's ability to obtain and maintain employment.  

Accordingly, the case is REMANDED for the following action:

1.  Issue a statement of the case on the issue of entitlement to service connection for a left knee disability.  Notify the Veteran of her appeal rights and that she must submit a timely substantive appeal to receive appellate review of that issue.  If a timely substantive appeal is received, return that claim to the Board.

2.  Schedule the Veteran for a VA examination with an appropriate medical doctor physician.  The examiner should describe the symptoms and effects of all of the service-connected disabilities on employment.  The examiner should opine as to whether, without regard to the Veteran's age or the impact of any nonservice-connected disabilities, it is at least as likely as not (50 percent probability or greater) that the service-connected disabilities, either separately or in combination, make the Veteran unable to secure or follow a substantially gainful occupation consistent with her education and occupational experience.  If the Veteran is felt capable of work, the examiner should state what type of work and what accommodations would be necessary due to the service-connected disabilities.  The examiner should set forth the complete rationale for all opinions expressed and conclusions reached.

3.  Then, readjudicate the claim for TDIU.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response. Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C. §§ 5109B, 7112 (2012).



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


